DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 43-58 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-42 are cancelled.  Claim 43, 55-57 are amended.  Claims 44-54, and 58 are withdrawn.

Response to Amendment
	The amendments filed on 14 Dec. 2020 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 43, 55, and 58 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 43 and 55-57 under 35 USC 103 as being unpatentable over Fox et al. (US 2013/0266512 A1; published 10 Oct. 2013), in view of Taylor et al. (J. Am. Chem. Soc.; published 2011) is withdrawn.
	In view of Applicants amendments, the rejection of claims 43, and 55-57 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-21 of US patent No. 10,434,197 B2, in view of Fox et al. (US 2013/0266512 A1; published 10 Oct. 2013) and Taylor et al. (J. Am. Chem. Soc.; published 2011) is withdrawn.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 43, and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2013/0266512 A1; published 10 Oct. 2013), in view of Kung et al. (US 2007/0031328 A1; published 8 Feb. 2007; see attached 892).

	Fox et al. teach as discussed in the Office action filed on 14 Sep. 2020.  Fox et al. disclose compound 17 
    PNG
    media_image1.png
    127
    176
    media_image1.png
    Greyscale
 (radiotracer for PET) ([0008]).  Fox et al. teach that the invention provides analogs of 18F-9 in which the spacer group between O and 18F is an alkylene group.  For example, the alkylene group may be a C2 alkylene group or it may be any alkylene group from C3 to C20 (see [0025]).  Fox et al. teach that the photoisomerization carried out using the flow apparatus described in Royzen results in two diastereomers (see [0067]-[0069]).  Fox et al. teach reaction of 18F-labeled trans-cyclooctenes with tetrazines (see [0028]-[0030]).  Fox et al. teach 18F-labeling of biomolecules (see [0031]-[0048], claim 35).


    PNG
    media_image2.png
    188
    169
    media_image2.png
    Greyscale
 or its isomer 
    PNG
    media_image3.png
    180
    140
    media_image3.png
    Greyscale
 wherein n is an integer no less than 3 and no greater than 100 or a compound of formula 
    PNG
    media_image4.png
    177
    157
    media_image4.png
    Greyscale
 or its isomer 
    PNG
    media_image5.png
    155
    157
    media_image5.png
    Greyscale
.  Fox et al. do not disclose a Diels-Alder conjugate of the compound according to claim 55 and a tetrazine or tracer for PET imaging according to claim 55.
	Kung et al. teach radiolabeled pegylation of ligands for use as imaging agents (see title).  Kung et al. disclose fluorinated PET groups such as 
    PNG
    media_image6.png
    109
    156
    media_image6.png
    Greyscale
 (see Fig. 1).  Kung et al. teach that PEG moiety can lower lipophilicity and improve bioavailability of the ligand.  The present invention is particularly useful for as a means of improving the 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Fox et al. (18F-17) by substituting the fluoroethoxy group with a fluorinated mini-PEG as taught by Kung et al. because it would have been expected to advantageously enable increased hydrophilicity and improved bioavailability. It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Fox et al. by further conjugating the obvious PEG modified 18F-17 to a biomolecule to form a Diels-Alder conjugate and radiotracer for PET as taught by Fox et al. and Kung et al. because it would advantageously enable reliable 18F labeling of the biomolecule in PET such that 18F is covalently attached to cyclooctene.

Claims 43, and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2013/0266512 A1; published 10 Oct. 2013), in view of Kung et al. (US 2007/0031328 A1; published 8 Feb. 2007; see attached 892), in further view of Taylor et al. (J. Am. Chem. Soc.; published 2011).

	Fox et al. teach as discussed above.
	Fox et al. do not further disclose stereoisomers of 18F-17 and Diels-Alder conjugates thereof.
	Kung et al. teach as discussed above.
	Taylor et al. teach as discussed in the Office action filed on 14 Sep. 2020.  Taylor et al. teach that the flow chemistry method was used to photoisomerize 6 to trans-isomer 7 in 74% yield.  Taylor et al. teach the synthesis of 5-anti and 5-syn (see S-2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Fox et al. by further arriving at the stereoisomers taught .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43, and 55-57 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,434,197 B2, in view of Fox et al. (US 2013/0266512 A1; published 10 Oct. 2013), Kung et al. (US 2007/0031328 A1; published 8 Feb. 2007; see attached 892), and Taylor et al. (J. Am. Chem. Soc.; published 2011). 

	Claims 1-21 of U.S. Patent No. 10,434,197 B2 claim as discussed in the Office action filed on 14 Sep. 2020.  Claims 1-21 of U.S. Patent No. 10,434,197 B2 claim 
    PNG
    media_image7.png
    109
    146
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    200
    222
    media_image8.png
    Greyscale
.

    PNG
    media_image2.png
    188
    169
    media_image2.png
    Greyscale
 or its isomer 
    PNG
    media_image3.png
    180
    140
    media_image3.png
    Greyscale
 wherein n is an integer no less than 3 and no greater than 100 or a compound of formula 
    PNG
    media_image4.png
    177
    157
    media_image4.png
    Greyscale
 or its isomer 
    PNG
    media_image5.png
    155
    157
    media_image5.png
    Greyscale
.  Claims 1-21 of U.S. Patent No. 10,434,197 B2 do not claim a Diels-Alder conjugate of the compound according to claim 55 and a tetrazine or tracer for PET imaging according to claim 55.
	Fox et al. teach as discussed above.
	Kung et al. teach as discussed above.
Taylor et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds in claims 1-21 of U.S. Patent No. 10,434,197 B2 by substituting the fluoroethoxy group with a fluorinated mini-PEG as taught by Kung et al. because .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618